*734Appeal from an order granting motion of defendant savings bank to dismiss the amended complaint as to it, pursuant to rule 107 of the Rules of Civil Practice, on the ground that each of the three causes of action is barred by the Statute of Limitations. Order reversed on the law, without costs, and motion denied, without costs. The paucity of facts in the amended complaint and the affidavits in support of and in opposition to the motion make it impossible to determine that the actions are barred by the Statute of Limitations. The question may be raised again when the real situation is disclosed by amended pleadings, amplified affidavits, a bill of particulars, or by facts disclosed on a trial. Respondent’s time to answer is extended until ten days from the entry of the order hereon. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.